DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 12-19 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al (US 2004/0115306 A1) in view of Jones et al (How various malt endoproteinase classes affect wort soluble protein levels).
In regard to claim 15, Lopez et al teaches a method for the prevention or reduction of haze in a beverage by the addition of an endoprotease and to new beverages obtainable by the method according to the invention ([0001]).
Lopez et al is silent as to the endoprotease in the malt extract. However, Jones et al discloses that endoproteases are inherently present in the green malt (page 95).
One of ordinary skill in the art would have been motivated to modify Lopez et al and to employ malt extract as a source of endoproteases in order to produce malt beverage free of haze.
In regard to claims 12-14, 16-19 and 21-32, Jones et al discloses the presence of cysteine endoprotease in the green malt extract that is employed in the production of beer. One of ordinary skill in the art would have been motivated to modify Lopez et al in view of Jones et al and to employ malt extract as a source of cysteine endoproteases in order to produce malt beverage free of haze.
In regard to claims 33-35, Lopez et al discloses:
[0012] In the framework of this invention the term "beverage" includes beverages in all stages of their preparation. Thus, a beverage is not only a beverage ready for consumption but also any composition used to prepare the beverage. For example, wort as used in beer preparation is encompassed by the term "beverage" as used herein.
.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding replacing the prolyl-specific proteases by malt extract, it is noted that Applicant had not shown that malt extracts disclosed by Jones et al do not contain prolyl-specific proteases. The mal extract as disclosed by Jones et al contains endoprotease. Lopez et al teaches addition of endoprotease to the beverage. Jones et al teaches that malt extract also contains cysteine endoprotease. By addition of malt extract, both cysteine endoprotease and prolyl-specific proteases may be added to the beverage.
In response to applicant's argument regarding use of cysteine endoprotease, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The same rationale applies to the Declaration under 37 C.F.R.  § 1.132 submitted 11/02/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VERA STULII/               Primary Examiner, Art Unit 1791